ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_01_EN.txt. 609

DISSENTING OPINION OF JUDGE ODA

Interpretation of “intervention” under Article 62 of the Statute —- Jurispru-
dence of the Court: four previous rulings on applications for permission to inter-
vene under Article 62, in 1981, 1984, 1990 and 1999 — Development of the
institution of “non-party intervention” — Participation of intervening State
either as a party or a non-party — Whether State seeking to intervene must
prove in advance that its interest will be affected by the decision in the case, or
whether the burden should be placed on the parties to the principal proceedings
to show that the interest of the third State will not be affected by the decision in
the case — Whether the existence of an interest of a legal nature can only be
considered at the merits phase — Application of principles of intervention to the
circumstances of this case — Refusal of access by the Philippines to the written
pleadings of the Parties — Inability of the Philippines to know, at least until the
second round of oral pleadings, how the respective claims of the Parties would
relate to its own claim to sovereignty in North Borneo — Whether application
to intervene should have been granted.

1. I voted against the operative part of the Judgment, as I firmly
believe that the Philippine request for permission to intervene in the case
between Indonesia and Malaysia should have been granted.

That vote has led me to express this dissenting opinion. I wish, how-
ever, to emphasize that my disagreement with the Court is limited at this
time strictly to the issue decided in this Judgment, namely the Philippines
right to intervene in these proceedings, and is not in any way indicative of
my views in respect of the validity of any claim the Philippines might
have to North Borneo or in respect of the merits in the principal case
between Indonesia and Malaysia.

Ea

2. My position in this case results from my interpretation of “interven-
tion” under Article 62 of the Statute, an interpretation which may differ
from the Court’s in some respects. As my interpretation has remained
consistent throughout the Court’s entire jurisprudence on this subject, I
believe it appropriate to begin with a brief sketch of the history of the
Court’s application of that provision.

3. Although Article 63 of the Statute concerning intervention when the
construction of multilateral conventions is in question dates back to the
1899 and 1907 Hague Conventions for the Pacific Settlement of Interna-
tional Disputes, there was no provision dealing with intervention by a
State having an interest which may be affected by the Court’s decision

38
610 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

until 1920, when Article 62 was introduced into the Statute of the Per-
manent Court of International Justice. In fact, however, the inclusion of
that provision did not by any means put an end to discussion of the role
to be played by a third State permitted to intervene, or of the potential
outcome of the intervention.

4. In the case concerning the Continental Shelf (TunisialLibyan Arab
Jamahiriya}, which, for all practical purposes, was the first case of inter-
vention to come before the Court since Article 62 of the Statute of the
Permanent Court of International Justice (which is practically identical
to Article 62 of the present Court’s Statute) was adopted in 1920, the
Court on 14 April 1981 handed down a Judgment unanimously rejecting
Malta’s Application for permission to intervene. In my separate opinion
appended to that Judgment (and I would point out that some commen-
tators considered that separate opinion to be a de facto dissenting opinion)
I concluded, after thorough examination of the drafting of Article 62 of
the Statute of the Permanent Court, that a State could be permitted to
participate in the principal dispute as a non-party and that a judicial link
between that intervening State and the parties to the principal case was
not required for such an intervention. As that proposition was not sup-
ported by the majority of the Court, I believe that this was probably the
first time that the concept of non-party intervention was ever raised. In
that opinion I stated:

“In my view... the Court’s reasoning places too restrictive a con-
struction upon the first paragraph of Article 62. I regret that the
institution of intervention is afforded so narrow a focus on essen-
tially the first occasion of its application.” (Continental Shelf (Tuni-
sialLibyan Arab Jamahiriya), Application for Permission to Inter-
vene, Judgment, LC.J. Reports 1981, p. 23, para. 1.)

5. In the Continental Shelf (Libyan Arab JamahiriyalMalta) case, the
second case in the Court’s jurisprudence dealing with intervention under
Article 62, the Court in its Judgment of 21 March 1984 rejected Italy’s
Application for permission to intervene but, this time, by eleven votes to
five. Five judges, including myself, were of the opinion that Italy’s Appli-
cation for permission to intervene should have been granted. My dissent-
ing opinion appended to the Court’s Judgment in that case states as
follows:

“It seems that the Court presupposes 4 priori the scope of the kind
of intervention it deems genuine (a procedure which I do not think is
correct), and then draws the conclusions that Italy’s application does
not fall into this category” (Continental Shelf (Libyan Arab Jama-
hiriyalMalta), Application for Permission to Intervene, Judgment,
LC J. Reports 1984, pp. 90-91, para. 2)

and

“I have thus elaborated my point that Italy’s application falls
within the purview of the institution of intervention provided for

39
611 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

under the Statute, and that Italy is justified in considering that it has
an interest of a legal nature which may be affected by the decision in
the case. ] made almost the same argument in the case of the Maltese
intervention three years ago, based on almost the same reasoning.”
(4 C.J. Reports 1984, p. 113, para. 43.)

Thus, it would appear that the concept of non-party intervention had
gained some support in the Court.

6. In 1990, after these two cases in which the Court had rejected
requests by third States for permission to intervene, a Chamber of the
Court formed in 1987 to deal with the case concerning the Land, Island
and Maritime Frontier Dispute granted such permission to Nicaragua.
This marked the first time in the entire history of the Court that such
intervention was allowed. The Chamber, consisting of three of the five
dissenting judges in the previous case and two judges ad hoc, unanimously
found on 13 September 1990 that the object of Nicaragua’s intervention,
to inform the Court of the nature of Nicaragua’s legal rights which were
at issue in the dispute, indeed accorded with the function of intervention
and could not be regarded as improper (.C./. Reports 1990, p. 91). In
the view of the Court, there could be no doubt as to the importance of
the general principles of consensual jurisdiction, so that no State but the
parties to the proceedings might involve itself in those proceedings with-
out the consent of the original parties. Yet the Court stated that:

“It... follows also from the juridical nature and from the pur-
poses of intervention that the existence of a valid link of jurisdiction
between the would-be intervener and the parties is not a requirement
for the success of the application.” (Land, Island and Maritime
Frontier Dispute (El Salvador! Honduras), Application to Intervene,
1 CJ. Reports 1990, p. 135, para. 100.)

The Court went on to say that:

“the procedure of intervention is to ensure that a State with possibly
affected interests may be permitted to intervene even though there is
no jurisdictional link and it therefore cannot become a party” (ibid. ).

Nicaragua, which had been given copies of the written pleadings sub-
mitted by El Salvador and Honduras, considered that it had an interest
of a legal nature which might be affected by the decision in the case; the
Court granted Nicaragua permission to intervene on the question of the
legal regime of the waters of the Gulf of Fonseca. The real discussion
only began at that point: by Order dated 14 September 1990 (Land,
Island and Maritime Frontier Dispute (El SalvadorlHonduras: Nicara-
gua intervening), LC.J. Reports 1990, p. 146), the Court authorized
Nicaragua to present a written statement and El Salvador and Honduras
to submit their written observations on that statement. Nicaragua was
then given the opportunity to plead orally as a non-party during the

40
612 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

merits phase of the case. This was the first time in the Court’s history
that a State was accorded permission to intervene under Article 62 of the
Statute.

7. In the case concerning Land and Maritime Boundary between Cam-
eroon and Nigeria the Court, in its Order of 21 October 1999, unani-
mously granted Equatorial Guinea permission to intervene (Application
by Equatorial Guinea for permission to intervene, LC.J. Reports
1999 (II), p. 1029). Equatorial Guinea in its Application had specified
that it did “not seek to be a party to the case before the Court (ibid.
emphasis added). In accordance with that Order, Equatorial Guinea, in
the merits phase of the case, submitted its written statement and the
Parties presented their respective observations in it. Equatorial Guinea
will now be allowed to participate as a non-party in the oral proceedings
in the merits phase of the principal case, scheduled for the spring of 2002.
It should be noted that the President of the Court at that time was one of
the five dissenting judges in the case of Italy’s intervention in 1984.

8. My position remained unchanged throughout these four cases
(which, practically speaking, represent the entire jurisprudence of the
Court on the subject of intervention): Article 62 of the Court’s Statute
should be interpreted liberally so as to entitle a State, even one not
having a jurisdictional link with the parties, which shows “an interest of
a legal nature which may be affected by the decision in the case” (empha-
sis added) to participate in the case as a non-party, not necessarily on the
side of either the applicant State or the respondent State in the principal
case. The institution of “non-party intervention” has developed greatly
over the past 20 years and it is perhaps an exaggeration to say that the
Court’s established jurisprudence limits intervention to participation as a

party.

9. One should keep in mind the manner in which “intervention” has
been considered by the Court as a whole or by individual members. After
having participated in the three cases involving requests for permission to
intervene — Malta’s, Italy’s and Nicaragua’s — I formulated my view of
“non-party intervention” under Article 62 of the Statute, where a juris-
dictional link between the intervening State and the parties to the prin-
cipal case is not required, and where the intervening State (after having
had full access to the pleadings of the parties) should be allowed to par-
ticipate, but not as a party, by presenting its written observations and
then joining in the oral proceedings in the principal case. | enunciated
that view in a lecture given to the Hague Academy of International Law
in 1993. In the interest of efficiency, it would be appropriate to quote
from that lecture:

4l
613

42

PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

“2. Intervention in cases involving third States’ interest of a legal
nature — application of Article 62

(c) Some reflections on intervention under Article 62

116. After having reviewed the three latest applications for per-
mission to intervene, all of which were related to maritime delimita-
tion or the status of maritime areas — a coincidence which is not
without a certain significance — I would like to make a few general
observations on intervention under Article 62, in other words, inter-
vention made in cases where a third State considers it has an interest
of a legal nature which may be affected by the decision in that case.
I shall consider, first, whether or not there has to be a jurisdictional
link between the intervening State and the original litigant States in
the principal case and, second, whether or not the judgment of the
Court in the principal case should also be binding upon the inter-
vening State.

117. It is tenable that a jurisdictional link between the intervening
State and the original parties to the case would be required if the
intervening State were to participate as a full party and that, in such
a case, the judgment of the Court would undoubtedly be binding
upon the intervening State. Probably, in fact, this third State would
in such circumstances also be entitled to bring a separate case on the
same subject before the Court. Conversely, it may be true that par-
ticipation in the proceedings, as a full party by a third State which
has no jurisdictional link with the original parties, and which remains
immune from the binding force of the judgment, would be clearly
tantamount to introducing through the back door a case which
could not otherwise have been brought to the Court because of lack
of jurisdiction. This seems impermissible, because the jurisdiction of
the International Court of Justice is based on the consent of sover-
eign States and is not otherwise compulsory.

118. In my view, however, the situation where a right erga omnes
is at issue between two States, but a third State has also laid a claim
to that right, is a hypothesis which here merits special consideration.
For instance, in a case of sovereignty over an island, or the delimita-
tion of a territorial boundary dividing two States, with a third party
also being in a position to claim sovereignty over that island or over
the territory which may be delimited by that boundary, or in a case
in which a claim to property is in dispute, an unreasonable result
could be expected if a jurisdictional link were required for the inter-
vention of the third State. If this link is deemed at all times indis-
pensable for intervention, the concept of intervention in cases before
the ICJ will inevitably die out and its purpose be defeated. The over-
all cause of international justice would not be served.
614

43

PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

Accordingly. if the third State does not have a proper jurisdic-
tional link with the original litigant States, the possibility of its inter-
vention should not be excluded, though its position in the case
would then not be that of a party within the meaning of the term in
municipal law. The role to be played by the intervening State in such
circumstances must be circumscribed. It may assert a concrete claim
against the original litigant States, but that claim must be confined
to the scope of the original application or special agreement in the
principal case. Even then, the intervening State could not seek a
judgment of the Court which directly upholds its own claim.

119. Neither — in other words — would the potential scope of
the judgment be expanded: the Court would still be bound to give
judgment only within the scope of the original application or special
agreement. The intervening State would have to be content with
whatever advantage it could glean from the post-judgment situation.
What is more, it would not, surely, escape the binding force of the
judgment in the area concerning which its intervention was allowed.

The intervening State will thus have been able to protect its own
rights merely in so far as the judgment declines to recognize as coun-
tervailing the rights of either of the original two litigant States. On
the other hand, to the extent that the Court gives a judgment posi-
tively recognizing rights of either of the litigant States, the interven-
ing State will certainly lose all present or future claims in conflict
with those rights. In this light, it does not seem tenable to argue that,
unless the intervener participates on an equal footing with the origi-
nal litigant States, it would derive an unreasonable benefit from its
intervention without putting itself in any disadvantageous position.

120. In this connection, I would like to reiterate my doubt as to
whether the Chamber of the Court for the Land, Island and Mari-
time Frontier Dispute case was correct to state, in its 1992 Judgment
on the merits, that

‘a State permitted to intervene under Article 62 of the Statute, but
which does not acquire the status of party to the case, 1s not
bound by the judgment in the proceedings in which it has inter-
vened’ (ICJ Rep. 1992, p. 609).

Being unable to agree with the conclusion of this judgment, I took
the view that

‘Nicaragua, as a non-party intervener, will certainly be bound by
this Judgment in so far as it relates to the legal situation of the
maritime spaces of the Gulf (ibid, p. 620).

[ may add that to maintain the contrary would appear to suggest
that an intervener under Article 62 should be free to adopt a less
responsible position than an intervener under Article 63, and would
615

44

PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

thus be given an advantage over the original parties. The mere fact
that an intervener may arguably not be regarded as a party within
the meaning of Article 59 cannot suffice to override the requirements
of equity which are evident here. At the same time, it is important
that any would-be interveners should know where they stand before
applying for permission to intervene.

3. Case of the interpretation of the principles and rules of interna-
tional law — impact of Article 63 upon Article 62

121. If an interpretation of a multilateral convention given by the
Court is necessarily of concern to a State which is a party to that
instrument, though not a party to the case, there seems to be no con-
vincing reason why the Court’s interpretation of the principles and
rules of international law should be of less concern to a State. If,
therefore, the interpretation of an international convention can
attract the intervention of third States under Article 63 of the
Statute, it may be asked why the interpretation of the principles
and rules of international law should exclude a third State from inter-
vening in a case.

Lack of jurisdiction is not a sufficient reason for preventing a
State from intervening as a non-party in a principal case in which
the application of the principles and rules of international law is at
issue, for the interpretation given by the Court of those principles
and rules will certainly be binding on the intervening State. What is
more, as in the case of Article 63, the provisions of Article 59 do not
in reality guarantee a State which has not intervened in the principal
case any immunity from the subsequent application of the Court’s
interpretation of the principles and rules of international law.

122. I am not of course suggesting that such an intervention
would fall within the meaning of Article 63 of the Statute. I am
simply saying that such a type of intervention — that is, non-party
intervention in the case in which a jurisdictional link is absent, but
the interpretation given by the Court is binding — was introduced
under Article 63. If such a type of intervention is therefore possible,
Article 62, if looked at in the light of Article 63, can be viewed as
comprehending this form of intervention as well, providing that the
interest of a legal nature is present. That is to say, intervention under
Article 62 encompasses the hypothesis where a given interpretation
of principles and rules of international law is sought to be protected
by a non-party intervention. In this hypothesis, the mode of inter-
vention may be the same as under Article 63, so that the third State
neither appears as a plaintiff or defendant nor submits any specific
claim to rights or titles against the original litigant States. I have in
mind the Passage through the Great Belt case or the Jan Mayen
case, as examples.

123. Objections may be raised that the States which may be
616 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

affected by the interpretation of such principles and rules by the
Court will be without number and that, if an interpretation of
the principles and rules of international law can open the door of
the Court to all States as interveners, this will invite many future
instances of intervention. This problem should be considered from
the viewpoint of future judicial policy, and more particularly from
the viewpoint of the economy of international justice. Yet this can-
not be the reason why a request for intervention which is actually
pending should be refused when the requesting State claims that its
legal interest may be affected by the Court’s rulings on the principles
and rules of international law. The possibility of an increasing
number of cases invoking Article 63 may likewise not be avoided.
The fact that in the past Article 63 has been rarely invoked does not
guarantee that the situation will remain unchanged in the future,
if I take note of the pending case concerning the Application of
the Genocide Convention. Thus the problem is related not only to
Article 62, but also to Article 63.

However, unlike Article 63, dealing with the case of interpretation
of an international convention, Article 62 comprises certain restric-
tions. Paragraph 2 of Article 62 provides that ‘[iJt shall be for the
Court to decide upon this request’. This means that the Court has
certain discretionary powers to allow or to disallow any requesting
State to intervene in the litigation. Still more important is the restric-
tion of paragraph 1 of Article 62. This paragraph requires the State
requesting intervention to show that ‘it has an interest of a legal
nature which may be affected by the decision in the case’. Thus any
danger of expansive application of Article 62 will certainly be
restricted by the Court’s exercising its discretionary power, more
particularly to determine whether the requesting State has such an
interest.” (Oda, “The International Court of Justice Viewed from the
Bench (1976-1993)”, Recueil des cours de l'Académie de droit inter-
national de La Haye, Vol. 244, 1993, pp. 83-87.)

*

10. Having examined the institution of “non-party intervention”, I
shall now turn to how that institution operates, and should operate in
practice, under Article 62 of the Statute, the only provision in the Statute
relating to “intervention”, which provides:

“1. Should a State consider that it has an interest of a legal nature
which may be affected by the decision in the case, it may submit a
request to the Court to be permitted to intervene.

2. It shall be for the Court to decide upon this request.”

As | interpret it, this provision means that a State which has “an interest
of a legal nature which may be affected by the decision in the case”
should be given a chance to participate either as a party (on the side of
either the applicant or the respondent) or as a non-party in the discussion

45
617 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

on the merits by presenting its observations in writing and taking part in
the oral proceedings in the merits phase of the case.

11. Where participation as a non-party should be permitted, which is
the case here, it is not for the intervening State — which in the present
case learned of the subject-matter of the dispute only through the Special
Agreement of 31 May 1997 by means of which the dispute was brought
to the Court — to prove in advance that its interest will be affected by the
decision in the case. Without participating in the merits phase of the case,
the intervening State has no way of knowing the issues involved, particu-
larly when it is refused access to the written pleadings. Rather, if a
request for permission to intervene is to be rejected, the burden should be
placed on the parties to the principal case to show that the interest of the
third State will not be affected by the decision in the case.

The Court may in some cases uphold objections by the parties to the
principal case showing “with a particular clarity” (the expression appear-
ing in the Judgment, paragraphs 59 and 78) that the alleged interest of
the intervening State is far removed from the subject-matter of the case.
For example, where a State is situated far from the scene and has no his-
torical or administrative connection with the parties, it can be shown in
advance that that State has no interest in any territorial or boundary
issues which will be affected. That is not the case here. The two islands in
issue lie close to North Borneo, although whether or not geographically
and historically they are a part of North Borneo is a matter to be decided
by the Court.

12. In fact, in the case of Equatorial Guinea’s intervention (in the case
between Cameroon and Nigeria), the two parties to the principal case
appear to have been unsure whether the intervening State’s interests
would be affected by the decision in the case and thus did not oppose
Equatorial Guinea’s Application for permission to intervene. The Court
granted the request for permission to intervene solely because the parties
to the principal case did not object — but not, it is crucial to note,
because of any view the Court might have held on the question of
whether or not the interest of the third party would be affected. In that
case, the Court made no statement on whether or not there was an inter-
est of a legal nature that might be affected by the decision in the case.

The question of whether, in fact, an intervening State does or does not
have an interest of a legal nature can only be considered in the merits
phase. After having heard the views of the intervening State in the main
case, the Court may, after all, find in some cases that the third State’s
interest will not be affected by the decision in the case. This is the mean-
ing of “non-party intervention” and this is quite different from another
type of intervention in which a third State wishes to participate in the
principal case on the side of the applicant State or of the respondent
State to argue the subject-matter. This type of intervention also falls

46
618 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

within the purview of Article 62 of the Statute, as I mentioned in para-
graph 8 above.

*

13. The present proceedings have been dealt with in a way widely at
variance with the foregoing. The Philippines learned of the subject-matter
of the dispute between Indonesia and Malaysia (in other words, the ques-
tion of sovereignty over Ligitan and Sipadan) specified in Article 2 of the
Special Agreement of 31 May 1997. The Philippines did not know, and
still does not know, how the two Parties will present their position con-
cerning sovereignty over the two islands and those positions may affect
the Philippines interest. At best, the Philippines could speculate that its
interests in North Borneo might be affected depending on what Indonesia
and Malaysia will say in the principal case about the two islands but was
certainly not in a position to ascertain which of the “treaties, agreements
and any other evidence furnished by the Parties” would be used by them
as the basis for requesting “[t]he Court . . . to determine . . . whether
sovereignty over Pulau Ligitan and Pulau Sipadan belongs to the Repub-
lic of Indonesia or to Malaysia”.

As a result of the objections by Indonesia and Malaysia, the Philip-
pines was refused access to the Parties’ written pleadings and thus was
not (and still is not) in a position to know whether or not its interests
may, in fact, be affected by the decision of the Court in the principal case.
In seeking permission to intervene, all the Philippines could do, as it did
in its Application, was to make known its claim to sovereignty in North
Borneo, which may be affected by the decision in the case.

14. The burden is not on the Philippines but on Indonesia and Malay-
sia to assure the Philippines that its interests will not be affected by the
Judgment the Court eventually renders in the principal case. Is it really
reasonable — or even acceptable — for Indonesia and Malaysia to
require the Philippines to explain how its interest may be affected by the
decision in the case, while they conceal from it the reasoning supporting
their claims in the principal case? In this respect, I fail to understand the
Court’s reasoning when it states that:

“a State which, as in this case, relies on an interest of a legal nature
other than in the subject-matter of the case itself necessarily bears
the burden of showing with a particular clarity the existence of
the interest of a legal nature which it claims to have” (Judgment,
para. 59).

and that

“the interest of a legal nature invoked by the Philippines in order to

47
619 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

be permitted to intervene in the case must be shown with a particular
clarity, since it does not relate to the actual subject-matter of the
case” (Judgment, para. 78).

In my view the Court seems to confuse this kind of intervention with that
involving a request for permission to intervene either as an applicant
State or as a respondent State in the principal case.

15. I note with surprise, and some dismay, that Malaysia, in its “Obser-
vations on the Application for Permission to Intervene by the Govern-
ment of the Republic of the Philippines” dated 2 May 2001, made refer-
ence at least 13 times to its own Memorial in the principal case and even
referred twice to Indonesia’s Memorial, neither of which had been pro-
vided to the Philippines. In its “observations”, Malaysia raised objections
to the Philippine Application for permission to intervene, commenting on
“treaties, agreements and any other evidence” which, Malaysia simply
speculated, the Philippines might rely on in contending that its interest
might be affected. In fact, in referring to its interest in North Borneo, the
Philippines in its Application of 13 March 2001 had merely alluded in
very general terms to “treaties, agreements and any other evidence” and
had not stated any more specific view on them.

In contrast, Indonesia was more prudent and made no reference what-
soever in its observations to either its own or Malaysia’s written plead-
ings. At the time it filed its Application for permission to intervene, and
at least until the second round of oral pleadings, the Philippines could
not have known how the respective claims of Indonesia and Malaysia to
the two islands in question would relate to its own claim to sovereignty
over North Borneo. In fact there was no basis, other than the Special
Agreement of 31 May 1997 between Indonesia and Malaysia, on which
the Philippines could even speculate on the position of Indonesia and
Malaysia or the essence of their respective claims.

16. In the first round of the oral pleadings, the Philippines (which was
required to make its presentation before either Indonesia or Malaysia),
having been refused access to the written pleadings, referred to certain
“treaties, agreements and any other evidence” that it speculated might be
employed by the Parties to the principal case. In the two rounds of oral
pleadings that followed the initial presentation by the Philippines, Indo-
nesia and Malaysia, while still keeping the Philippines in the dark as to
the content of those documents, argued freely on the relevance or irrele-
vance to the principal case of those “treaties, agreements and any other
evidence” referred to by the Philippines.

Having heard only the first round of the oral pleadings by Indonesia
and Malaysia (which were presented after the Philippine first oral plead-
ings), the Philippines had a vague idea of the views taken by these two

48
620 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

States of the “treaties, agreements and any other evidence” to which
it itself had initially referred in its first oral pleading. Furthermore, the
Philippines could not be certain that Indonesia and Malaysia, in the
oral pleadings, exhausted their arguments concerning the “treaties, agree-
ments or any other evidence”. In fact, they confined themselves to com-
menting solely on those “treaties, agreements and any other evidence”
referred to by the Philippines in its oral argument. The whole procedure
in this case strikes me as being rather unfair to the intervening State. I
believe that the argument concerning “treaties, agreement and any other
evidence” could not, and should not, have been made until the Philip-
pines had been afforded an opportunity to participate in the principal
case, just as Nicaragua was given in the 1992 case before the Chamber.

I submit that all the arguments (expounded in the oral pleadings at
public sittings held on 25-29 June 2001) on the merits of the “treaties,
agreements and any other evidence” on the basis of which the Court will
determine whether Indonesia or Malaysia has sovereignty over Pulau
Ligitan and Pulau Sipadan should have been made in the merits phase of
the principal case and that the Philippines should have been allowed to
participate as a non-party, as Nicaragua and Equatorial Guinea were
allowed to do in the two most recent cases involving intervention.

17. I do not believe that the Philippines had to convince the Court that
“specified legal interests may be affected in the particular circumstances
of this case” (Judgment, para. 93) or that the Philippines had to demon-
strate to the Court “an entitlement to intervene in the pending case
between Indonesia and Malaysia” (Judgment, para. 94) before the Court
could grant it permission to intervene. If the Court “remains cognizant of
the positions stated before it by Indonesia, Malaysia and the Philippines
in the present proceedings” (Judgment, para. 94), why has the Court not
given the Philippines an opportunity to argue its case on an equal footing
with Indonesia and Malaysia in the merits phase of the principal case?

The Parties to the principal case and the Court would have nothing to
lose by allowing the Philippines to intervene as a non-party in the present
case and, in particular, the legitimate interests of the Parties to the prin-
cipal case would not be jeopardized, even if it becomes clear at the merits
stage that the Philippine interest is not affected by the decision of the
Court.

#

18. In conclusion, I fear that the Court has arrived at the present
Judgment without properly appreciating the meaning of “non-party inter-
vention” under Article 62 of the Court’s Statute. That concept has

49
621 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. ODA)

greatly evolved in the Court’s jurisprudence over the past 20 years of its
history, particularly since Nicaragua’s intervention in 1990 and that of
Equatorial Guinea in 1999,

(Signed) Shigeru ODA.

50
